 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       CASE NO. 2:17-CR-223-KJM

12                               Plaintiff,
                                                     ORDER DISMISSING COUNTS TWO THROUGH
13                         v.                        TWELVE OF THE SUPERSEDING INDICTMENT
                                                     PURSUANT TO FEDERAL RULE OF CRIMINAL
14   DAVID SUN,                                      PROCEDURE 48(a)

15                               Defendant.          COURT: Hon. Kimberly J. Mueller
16

17                                               ORDER

18         Upon motion of the United States of America and pursuant to Federal Rule of Criminal

19 Procedure 48(a), IT IS HEREBY ORDERED that Counts Two through Twelve of the Superseding

20 Indictment (ECF 29) are dismissed without prejudice.

21 Dated: August 29, 2019.

22

23
                                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28


      ORDER DISMISSING COUNTS 2-12                   1
